Exhibit 10.1

 

OMNIBUS AMENDMENT AGREEMENT

 

THIS OMNIBUS AMENDMENT AGREEMENT (this “Amendment”) is made as of January 16,
2003, by and among General Mills, Inc., a Delaware corporation (“General
Mills”), The Pillsbury Company, a Delaware corporation (“Pillsbury” and,
together with General Mills, the “Sellers” and each, a “Seller”), International
Multifoods Corporation, a Delaware corporation (“Buyer”), and Sebesta Blomberg &
Associates, Inc. (“Trustee”).  Unless otherwise specified, capitalized terms
herein shall have the respective meanings ascribed to them in the Asset Sale
Agreement (as herein defined).

 

WITNESSETH:

 

WHEREAS, Sellers and Buyer are the parties to that certain Amended and Restated
Asset Purchase and Sale Agreement, dated as of October 24, 2001, as amended by
that certain Closing Agreement dated as of November 13, 2001 (the “Asset Sale
Agreement”).

 

WHEREAS, General Mills and Buyer are parties to the Co-Pack Agreement, the
Conversion Plan Agreement and the Transition Services Agreement, each dated as
of November 13, 2001, and that certain Hold Separate Agreement, dated as of
October 29, 2001 (the “Hold Separate Agreement”).

 

WHEREAS, General Mills, Buyer and the Trustee are parties to that certain Trust
Agreement, dated as of November 7, 2001 (the “Trust Agreement”).

 

WHEREAS, General Mills, Buyer, Pillsbury and the Trustee (to the extent they are
parties thereto) desire to amend each of the foregoing agreements as set forth
in this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained in this Amendment, and intending to be legally bound
hereby, the parties hereto agree as follows:

 

1.                                       Amendment of Asset Sale Agreement.

 

(a)                                  Definition of Conversion Date and
Definition of Deferred Amount.  The definition of “Conversion Date” in Section
1.1 of the Asset Sale Agreement is hereby amended to read in its entirety as
follows and the definition of “Deferred Amount” in Section 1.1 of the Asset Sale
Agreement is hereby deleted:

 

““Conversion Date” shall be the same date as the Toledo Plant Closing Date.”

 

(b)                                 Definition of Excluded Taxes.  In the
definition of “Excluded Taxes” in Section 1.1 of the Asset Sale Agreement,
clauses (5) and (6) thereof are hereby deleted and replaced with the following:

 

“(5) any Taxes attributable to each Other Business, the Other Business Inventory
or the Other Assets for any Tax period (or portion thereof) ending on or before
the Closing Date, (6) any Taxes attributable to the Toledo Plant for any Tax
period (or portion

 

--------------------------------------------------------------------------------


 

thereof) ending on or before the Toledo Plant Closing Date and (7) any Taxes
attributable to the RTS Certification Date Inventory for any Tax period (or
portion thereof) ending on or before the RTS Certification Date; provided,
however, that Excluded Taxes shall not include, and Sellers shall not be
responsible for, (A) any Taxes which are passed through to Buyer or any of its
Affiliates (or for which Buyer or any of its Affiliates are otherwise
responsible) under the Co-Pack Agreement or any of the Collateral Agreements or
any lease or any similar agreement between or among Buyer, any of the Sellers or
any of their respective Affiliates, (B) any Taxes attributable to actions, other
than in the ordinary course of business, taken by Buyer on the Closing Date
after the Closing to the extent such actions cause the amount of Taxes for the
Pre-Closing Tax Period to exceed the amount of Taxes that would otherwise be
payable for such Pre-Closing Tax Period in the absence of such actions by Buyer
and (C) Transfer Taxes (except as provided in Section 7.3)”

 

(c)                                  Definition of Relevant Date.  In the
definition of “Relevant Date” in Section 1.1 of the Asset Sale Agreement, the
following is hereby added immediately before the period therein:

 

“and (c) in the case of the RTS Certification Date Inventory, “Relevant Date”
shall mean the RTS Certification Date”

 

(d)                                 Addition of Definition of RTS Certification
Date, etc.  The following text is hereby inserted into Section 1.1 of the Asset
Sale Agreement between the definitions of “Robin Hood Products” and “Seller’s
Knowledge”:

 

““RTS Certification Date” shall have the meaning assigned thereto in the
Conversion Plan Agreement.

 

“RTS Certification Date Interest Rate” shall mean the rate per annum equal to
the prime commercial lending rate quoted as of the RTS Certification Date by
Morgan Guaranty Trust Company of New York.

 

“RTS Certification Date Inventory” shall have the meaning assigned thereto in
Section 2.10A.”

 

(e)                                  Definition of Special Inventory.  The
definition of “Special Inventory” in Section 1.1 of the Asset Sale Agreement is
hereby amended by adding the following text immediately after the reference
therein to “the Conversion Date Inventory”:

 

“, the RTS Certification Date Inventory”

 

(f)                                    Definition of Straddle Period.  In the
definition of “Straddle Period” in Section 1.1 of the Asset Sale Agreement,
clause (5) thereof and the reference to “and” immediately preceding such clause
are hereby deleted and replaced with the following:

 

“, (5) in the case of the RTS Certification Date Inventory, any complete Tax
period that includes but does not end on the RTS Certification Date and (6)
otherwise, any complete Tax period that includes but does not end on the Closing
Date.”

 

2

--------------------------------------------------------------------------------


 

(g)                                 Addition of Definition of Toledo Cut Off
Date, etc.  The following text is hereby inserted into Section 1.1 of the Asset
Sale Agreement between the definitions of “Title Commitment” and “Toledo
Employees”:

 

““Toledo Cut Off Date” shall mean March 3, 2003 or such other date as the
parties may designate by mutual agreement.  Notwithstanding any other provision
of this Agreement, each reference in this Agreement to the Conversion Date, to
the extent such reference would, but for the second sentence of the definition
of Toledo Cut Off Date Inventory, relate to the Conversion Date Inventory, shall
be deemed to be a reference to the Toledo Cut Off Date.

 

“Toledo Cut Off Date Inventory” shall have the meaning assigned thereto in
Section 2.10(a).  Notwithstanding any other provision of this Agreement, each
reference in this Agreement to the Conversion Date Inventory shall be deemed to
be a reference to the Toledo Cut Off Date Inventory.

 

“Toledo Cut Off Date Inventory Statement” shall have the meaning assigned
thereto in Section 2.10(a).  Notwithstanding any other provision of this
Agreement, each reference in this Agreement to the Conversion Date Inventory
Statement shall be deemed to be a reference to the Toledo Cut Off Date Inventory
Statement.

 

“Toledo Cut Off Date Payment” shall have the meaning assigned thereto in Section
2.10(e).  Notwithstanding any other provision of this Agreement, each reference
in this Agreement to the Conversion Date Payment shall be deemed to be a
reference to the Toledo Cut Off Date Payment.”

 

(h)                                 Amendment of Section 2.5(i).  Section 2.5(i)
of the Asset Sale Agreement is hereby amended by deleting (x) the reference to
“or the Conversion Date Inventory Statement” and replacing it with “, the Toledo
Cut Off Date Inventory Statement” or the RTS Certification Date Inventory
Statement and (y) the reference to “a Conversion Date Payment pursuant to
Section 2.10” and replacing it with “a Toledo Cut Off Date Payment pursuant to
Section 2.10 or a RTS Certification Date Payment pursuant to Section 2.10A”.

 

(i)                                     Amendment of Section 2.10.  Section 2.10
of the Asset Sale Agreement is hereby amended to read in its entirety as set
forth on Exhibit 1 hereto.

 

(j)                                     Addition of Section 2.10A.  A new
Section 2.10A is hereby added to the Asset Sale Agreement as set forth on
Exhibit 2 attached hereto.

 

(k)                                  Amendment of Section 3.5.  References in
the last sentence of Section 3.5 of the Asset Sale Agreement to the Conversion
Date Inventory shall be deemed to be references to the RTS Certification Date
Inventory as well as the Toledo Cut Off Date Inventory.

 

(l)                                     Amendment of Section 3.8.  Section 3.8
of the Asset Sale Agreement is hereby amended to read in its entirety as
follows:

 

“3.8                         Inventory.  At the Closing, the Toledo Cut Off Date
or the RTS Certification Date, as applicable, the Inventory, the Other Business
Inventory, the Toledo

 

3

--------------------------------------------------------------------------------


 

Cut Off Date Inventory and the RTS Certification Date Inventory, respectively,
will (A) be current, non-obsolete, neither damaged nor defective, saleable in
the ordinary course and merchantable and fit for the purpose for which it was
procured or manufactured, and (B) meet applicable manufacturing specifications
and be suitable for use in the Business or each Other Business, as applicable. 
Without limiting the foregoing, at such dates, none of the Inventory, the Other
Business Inventory, the Toledo Cut Off Date Inventory or the RTS Certification
Date Inventory will be defective, infested, adulterated or otherwise misbranded
(within the meaning of the Food, Drug and Cosmetics Act or within the meaning of
any other applicable food and drug Law), improperly packed or stored or
physically damaged, bear product expiration code dates on or prior to the
Closing Date, the Toledo Cut Off Date or the RTS Certification Date, as
applicable, or on or prior to the date such Inventory, Other Business Inventory,
Toledo Cut Off Date Inventory or RTS Certification Date Inventory is expected to
be sold or used in the ordinary course of business or constitute articles which
may not, under the provisions of the Food, Drug and Cosmetics Act, be introduced
into interstate commerce.  At the Closing, the Inventory will be at levels
sufficient for Buyer to conduct the Business in the ordinary course consistent
with past practice, taking into account the arrangements under this Agreement
and the Collateral Agreements, including the Co-Pack Agreement.  Since January
1, 1999, such Seller has purchased Inventory in the ordinary course and in all
material respects consistent with such Seller’s past practices.”

 

(m)                               Amendment of Section 5.1.  The text of Section
5.1 of the Asset Sale Agreement appearing before the words “provided, that” is
hereby amended to read in its entirety as follows:

 

“From the date of this Agreement and through the Closing or, in the case of
access to the Toledo Plant, through the Toledo Plant Closing Date, or, in the
case of access to the portions of the Tennessee Plant related to the production
of dry mix products, through January 17, 2003, or, in the case of access to the
portions of the Tennessee Plant related to the production of ready-to-spread
frosting products, through the RTS Certification Date, such Seller will grant
to, or cause to be granted to, Buyer and its representatives, employees,
counsel, accountants and prospective lenders reasonable access, during normal
business hours and upon reasonable notice, to the personnel, properties, books
and records of such Seller relating primarily to the Business and the Assets and
the transition of the Business and Other Businesses and the Assets and the Other
Assets to Buyer;”

 

(n)                                 Amendment of Sections 8.4(a) and (b). 
Sections 8.4(a) and (b) of the Asset Sale Agreement are hereby amended to read
in their entirety as set forth on Exhibit 3 hereto.

 

(o)                                 Amendment of Section 9.3(vi).  Clause (vi)
of Section 9.3 of the Asset Sale Agreement is hereby amended to read in its
entirety as follows:

 

“(vi) without limiting the generality of the foregoing, any liability,
obligation or commitment resulting from the ownership, operation or condition
(w) of the Business, the Assets (not including the Toledo Plant Assets) or
Windmill following the Closing, (x) of

 

4

--------------------------------------------------------------------------------


 

each Other Business, the Other Business Inventory or the Other Assets following
the Closing Date, (y) of the Toledo Cut Off Date Inventory following the Toledo
Cut Off Date, (z) of the RTS Certification Date Inventory following the RTS
Certification Date or (ww) of the Toledo Plant Assets (including in respect of
any Hazardous Materials located in, on, under or about the Toledo Plant after
the Toledo Plant Closing Date, except to the extent the related liability,
obligation or commitment is covered by Sellers’ indemnification obligation set
forth in Section 9.2) following the Toledo Plant Closing Date (or on the Toledo
Plant Closing Date to the extent arising from Buyer’s operation on the Toledo
Plant Closing Date), in each case other than Excluded Liabilities (except for
Excluded Environmental Liabilities in respect of which Sellers are not obligated
to indemnify Buyer pursuant to Section 9.2) or other obligations which Sellers
have expressly agreed to pay pursuant to this Agreement or the Collateral
Agreements; provided, however, that with respect to any such liability,
obligation or commitment that would not have resulted but for a breach of either
Seller’s representations, warranties, covenants or agreements contained herein
that is covered by Sellers’ indemnification obligations under Section 9.2,
Buyer’s indemnification obligations under this clause (vi) shall not apply to
the extent of (but only to the extent of) the indemnification obligations of
Sellers for such breach pursuant to Section 9.2.

 

(p)                                 Amendment of Schedule 2.3(f)(ii).  Item 3 of
Schedule 2.3(f)(ii) to the Asset Sale Agreement is hereby amended to read in its
entirety as follows:

 

“3.                                 Air Liquide America Corporation Bulk Product
Agreement dated August 1, 2001, between General Mills Operations, Inc. and Air
Liquide America Corporation, as supplemented by letters dated January 28, 2002
and April 29, 2002.”

 

(q)                                 Amendment of Schedule 2.4.  Clause (b) in
the last paragraph of Schedule 2.4 to the Asset Sale Agreement is hereby amended
to read in its entirety as follows:

 

“(b) included in the definition of Assets in Section 2.3 of the Asset Purchase
and Sale Agreement (including the Schedules thereto, but excluding Schedule
2.3(l) thereof) or the definition in the Asset Purchase and Sale Agreement of
any Other Assets, Other Business Inventory, RTS Certification Date Inventory or
Toledo Cut Off Date Inventory or”

 

(r)                                    Amendment of Schedule 2.9(a).  The
following text is hereby inserted in Schedule 2.9(a) to the Asset Sale Agreement
immediately after the reference to “the Closing Inventory Statement,” and the
reference to “Conversion Date Inventory Statement” therein is hereby deleted:

 

“RTS Certification Date Inventory Statement, the Toledo Cut Off Date Inventory
Statement”

 

(s)                                  Amendment of Schedule 3.5.  Item 44 of
Schedule 3.5 to the Asset Sale Agreement is hereby amended to read in its
entirety as follows:

 

“44.                           Air Liquide America Corporation Bulk Product
Agreement dated August 1, 2001, between General Mills Operations, Inc. and Air
Liquide America Corporation, as supplemented by letters dated January 28, 2002
and April 29, 2002.”

 

5

--------------------------------------------------------------------------------


 

(t)                                    Amendment of Section 7.3(c).  Section
7.3(c) of the Asset Sale Agreement is hereby amended to add the following at the
end of the first sentence thereof:

 

“and (iii) all Returns with respect to Taxes attributable to the RTS
Certification Date Inventory required to be filed (taking into account
extensions therefor) prior to the RTS Certification Date”

 

2.                                       Co-Pack Agreement.

 

(a)                                  Addition of Section 1(h).  A new Section
1(h) is hereby added to the Co-Pack Agreement as follows:

 

“(h)                           Notwithstanding Section 1(g) above, Seller shall
cause the Third-Party Co-Packer to (x) deliver to the Toledo Plant, promptly
after January 17, 2003, all dedicated raw material, packaging and
work-in-process inventory and finished goods, if any, (except such inventory in
the nature of, or primarily related to, ready-to-spread frosting) held by
General Mills at the Tennessee Plant as of January 17, 2003, for use of the
Business and (y) supervise and control the production of dry mix Products for
Buyer pursuant to this Agreement at the Toledo Plant from January 17, 2003
through the Toledo Plant Closing; provided, that notwithstanding such delivery
and supervision and control by the Third-Party Co-Packer, Seller shall remain
fully liable for the fulfillment of all of its obligations hereunder. 
Notwithstanding any other provision of this Agreement, from and after the Toledo
Plant Closing, the Toledo Plant shall cease to be a “Plant” hereunder and Seller
and the Third-Party Co-Packer shall have no further right of access to the
Toledo Plant (except to the extent set forth in the Conversion Plan Agreement
with respect to Seller).”

 

(b)                                 Amendment of Section 2(a).  The following
text is hereby added to the end of Section 2(a) of the Co-Pack Agreement:

 

“Notwithstanding any other provision of this Agreement, the license granted
pursuant to this Section 2(a) and Seller’s and Buyer’s obligations under Section
2(b) shall terminate with respect to Equipment located at the Toledo Plant on or
after the Toledo Plant Closing Date.”

 

(c)                                  Amendment of Section 2(c).  The definition
of Co-Pack Know-How in Section 2(c) of the Co-Pack Agreement is hereby amended
by adding the following immediately before the period at the end thereof: 
“provided, that for purposes of this definition of “Co-Pack Know-How”, the term
Products shall be deemed to exclude all dry mix Products from and after the
Toledo Plant Closing Date (as that term is defined in the Asset Purchase
Agreement).”  Further the definition of Co-Pack Product is hereby amended to
read in its entirety as follows:

 

““Co-Pack Product” shall mean a Product (as that term is defined in the Co-Pack
Agreement) which is a Covered Product; provided, that from and after the Toledo
Plant Closing Date (as that term is defined in the Asset Purchase Agreement),
the term Co-Pack Product shall not include any dry mix Products.”

 

(d)                                 Amendment of Section 6.  Section 6 of the
Co-Pack Agreement is hereby amended to read in its entirety as follows:

 

6

--------------------------------------------------------------------------------


 

“6.                                 Term.  The term of this Agreement shall be
deemed to have commenced as of the date of this Agreement and shall continue
through the RTS Certification Date (the “Termination Date”); provided, however,
that Seller’s obligation to produce and Buyer’s obligation to purchase Other
Products shall commence as of the date of this Agreement and terminate sixty
(60) days from the date thereof, and Seller’s obligation to produce and Buyer’s
obligation to purchase dry mix Products shall commence as of the date of this
Agreement and terminate on January 17, 2003 (with respect to any such Products
at the Tennessee Plant) and on the Toledo Plant Closing Date (with respect to
any such Products at the Toledo Plant).”

 

3.                                       Conversion Plan Agreement.

 

(a)                                  Amendment of Section 1.1.  The reference in
Section 1.1 of the Conversion Plan Agreement to “a new Jones model PK4000 “Pouch
King” line” is hereby replaced in its entirety with the following:  “a
bag-in-a-box system with two twin filler/baggers and a new Bepex/SSOE processing
system (the “Bag-in-Box System”)”.  Further, clause (y) of such Section 1.1 is
hereby amended to read in its entirety as follows:  “(y) to install, or cause to
be installed, two Ready to Spread (“RTS”) lines (the “RTS Lines”), to be
custom-designed by a third party, at the Toledo Plant (as more fully described
in Section 1.2.7 hereof, Schedule 1.2.7 hereto and Schedule 1.4 hereto), and”. 
Further, clause (z) of such Section 1.1 is hereby amended by replacing each
reference in such clause to “the Conversion Date” with a reference to “the RTS
Certification Date” and by replacing each reference to “60” to “10” and by
replacing the words after the reference to “provided that” with “Seller, at
Buyer’s request, shall engage a third party to remove any Old RTS Lines from the
Tennessee Plant for Buyer, at Buyer’s sole cost and expense (subject to Buyer’s
prior consent as to the third party and such cost and expense, which consent
shall not be unreasonably withheld or delayed), which cost and expense Buyer
shall reimburse promptly to Seller upon receipt by Buyer from Seller of notice
of the amount of such cost and expense”.  Further, clause (iii) in such Section
1.1 is hereby amended to read in its entirety as follows: “(iii) the Trustee and
the Third-Party Co-Packer shall have control and supervision of access to the
Tennessee Plant and shall release such control and supervision to Seller on
January 17, 2003 (in the case of the portions of the Tennessee Plant other than
the portions related to the production of ready-to-spread products) and on the
RTS Certification Date (in the case of the portions of the Tennessee Plant
related to production of ready-to-spread products).”

 

(b)                                 Amendment of Section 1.2.1.  The following
sentence is hereby added to the end of Section 1.2.1 of the Conversion Plan
Agreement:

 

“The Conversion Plan shall be modified promptly in accordance with the
procedures set forth in this Section 1.2.1 as may be necessary or advisable as a
result of the amendments to this Agreement effectuated by that certain Omnibus
Amendment Agreement dated as of January 16, 2003 among Buyer, Seller, Pillsbury
and the Trustee (the “Omnibus Amendment”).”

 

(c)                                  Amendment of Section 1.2.2.  In Section
1.2.2 of the Conversion Plan Agreement, the reference therein to “the Conversion
Date” is hereby replaced with a reference to “the RTS Certification Date”.

 

7

--------------------------------------------------------------------------------


 

(d)                                 Addition of Section 1.2.6.  A new Section
1.2.6 is hereby added to the Conversion Plan Agreement as follows:

 

“1.2.6                  General Mills Access to Toledo Plant.  Notwithstanding
any other provision of this Agreement, from and after the Toledo Plant Closing
Date, none of General Mills or its employees, agents or representatives shall
have access to the Toledo Plant or any part thereof, except (i) to the extent
specifically requested by the Trustee in connection with the Certification, and
(ii) as is otherwise necessary in connection with the Certification; provided,
that (w) subject to Section 1.2.7, such access does not unreasonably interfere
with the normal operations of the Toledo Plant as operated by Buyer, (x) General
Mills complies with, and causes its employees, agents and representatives to
comply with, any policies of Buyer with respect to plant visits, (y) except to
the extent necessary to the development or implementation of the Conversion
Plan, in no event shall General Mills or any of its employees, agents or
representatives be permitted access to the portions of the Toledo Plant used for
the production, processing, packaging, material handling or warehousing of
products other than RTS products, and (z) General Mills and its employees,
agents and representatives shall not damage the Toledo Plant or any equipment
therein, and General Mills shall repair, or cause to be repaired, any material
damage to the Toledo Plant or such equipment caused by General Mills or its
employees, agents or representatives; provided, however, that Buyer hereby
releases and remises General Mills and all such parties of and from any
liability and the obligation pursuant to this sentence to repair the Toledo
Plant to the extent coverable by fire and extended coverage insurance.”

 

(e)                                  Addition of Section 1.2.7.  A new Section
1.2.7 is hereby added to the Conversion Plan Agreement as follows:

 

“1.2.7                  RTS Line Installation and Certification.  The parties
agree that the RTS Lines shall be built and installed under the supervision of
the Trustee in accordance with the specifications set forth in Schedule 1.2.7,
which Schedule also identifies the responsibility as between the parties for the
costs associated with such building and installation.  The parties further agree
that from and after the Toledo Plant Closing Date, the parties and the Trustee
shall in good faith attempt to achieve the Certification on or before April 15,
2003 and the achievement of such Certification by such date shall be given
priority at the Toledo Plant during such period; provided, that Buyer may, as
reasonably necessary, give priority to Buyer’s dry mix operations at the Toledo
Plant and the installation and start-up of Buyer’s SAP project and related
distribution center operations at the Toledo Plant in the event that matters
relating to the RTS Lines materially conflict therewith; provided, further, that
prior to the installation phase of the RTS Lines installation as described in
Schedule 1.2.7, the RTS Lines shall be engaged in the production of chocolate
products, particulates products, the remaining products to be quality certified,
other products as needed to gain experience and weight studies to determine the
process capability of the “filler system” at the reduced rate of 150 tubs per
minute.”

 

(f)                                    Addition of Section 1.2.8.  A new Section
1.2.8 is hereby added to the Conversion Plan Agreement as follows:

 

8

--------------------------------------------------------------------------------


 

“1.2.8                  Pre-Toledo Cut Off Date Make Whole.  Notwithstanding any
other provision of this Agreement, the Asset Sale Agreement or any other
Collateral Agreement, (i) Buyer shall pay to General Mills, for each Product
produced by Buyer at the Toledo Plant from the Toledo Plant Closing Date through
the Toledo Cut Off Date, the rate that would have been payable by Buyer to
General Mills pursuant to Section 4(a) of the Co-Pack Agreement had such Product
been produced pursuant to the Co-Pack Agreement, (ii) General Mills shall
reimburse Buyer for all actual costs (which costs are of a nature consistent
with the costs incurred by General Mills or its Affiliates prior to the Toledo
Plant Closing Date in the ordinary course of business) paid (or to be paid) by
Buyer to produce Products at the Toledo Plant from the Toledo Plant Closing Date
through the Toledo Cut Off Date, including personnel compensation and benefit
expenses and building depreciation, insurance costs and property Taxes with
respect to the Toledo Plant; provided, that for purposes of this Section 1.2.8,
such building depreciation, insurance costs and property Taxes with respect to
the Toledo Plant for the period from the Toledo Plant Closing Date through the
Toledo Cut Off Date shall be deemed to be equal to the annual amount of building
depreciation, insurance costs and property Taxes, respectively, with respect to
the Tennessee Plant used in determining the rates payable for Products pursuant
to Section 4(a) of the Co-Pack Agreement multiplied by a fraction, the numerator
of which is the number of days in the period from the Toledo Plant Closing Date
through the Toledo Cut Off Date and the denominator of which is 365; provided,
however, that General Mills shall not be responsible for unusual, extraordinary
or incremental expenses at the dry mix portions of the Toledo Plant arising by
reason of fire, flood, strikes, lock-outs, labor troubles, new governmental laws
or regulations, riots, insurrection, war or other reasons of a like nature, and
(iii) General Mills shall be responsible for paying, when and as they become
due, and shall in no event charge Buyer for, any costs not included in clause
(i) above that are incurred to produce Products at the Toledo Plant from the
Toledo Plant Closing Date through the Toledo Cut Off Date, including costs of
raw material and packaging (subject to Buyer’s obligation to purchase Toledo Cut
Off Date Inventory).  Promptly after the Toledo Cut Off Date, Buyer shall
deliver a statement to General Mills setting forth in reasonable detail the
reimbursable costs referred to above in clause (ii), the Products produced at
the Toledo Plant during the period covered by such statement and the amount that
would have been payable for such Products pursuant to Section 4(a) of the
Co-Pack Agreement.  General Mills shall promptly pay to Buyer the amount of such
reimbursable costs set forth in such statement, and Buyer shall promptly pay to
General Mills the amount that would have been payable for such Products pursuant
to Section 4(a) of the Co-Pack Agreement as set forth in such statement;
provided, that in the event that Buyer produces fewer than 200,000 cases of dry
mix Products during the period from the Toledo Plant Closing Date through the
Toledo Cut Off Date, Buyer shall, in addition to the foregoing amount payable by
Buyer, pay to General Mills an amount equal to the product of (x) $1.27
multiplied by (y) the number that results from taking 200,000 and subtracting
therefrom the number of cases of dry mix Products produced by Buyer at the
Toledo Plant from the Toledo Plant Closing Date through the Toledo Cut Off Date;
provided, further, that the parties may agree that all amounts due under this
Section 1.2.8 may be offset as appropriate against each other so that only one
such net payment need be made.  General Mills shall have the right, upon
reasonable written notice and at its own expense, to review the applicable books

 

9

--------------------------------------------------------------------------------


 

and records of Buyer with respect to such statement and to confer with employees
of Buyer to review the accuracy of any of such statement (in each case during
business hours and without unreasonably disrupting Buyer’s normal operations). 
In the event that General Mills disputes such amount payable by Buyer or General
Mills, General Mills shall notify Buyer in writing of its objections, and Buyer
and General Mills shall negotiate in good faith to attempt to resolve such
dispute.”

 

(g)                                 Addition of Section 1.2.9.  A new Section
1.2.9 is hereby added to the Conversion Plan Agreement as follows:

 

“1.2.9                  Pre-RTS Certification Date Make Whole.  Notwithstanding
any other provision of this Agreement, the Asset Sale Agreement or any other
Collateral Agreement, General Mills shall reimburse Buyer for (a) the Wasted
Inventory Amount (as defined herein) and (b) all actual costs (which costs are
of a nature consistent with the costs incurred by General Mills or its
Affiliates prior to the Toledo Plant Closing Date in the ordinary course of
business) (the “Buyer Costs”) that Buyer incurs to produce RTS Products at the
Toledo Plant from the Toledo Cut Off Date through the RTS Certification Date (if
any) in excess of the amount that would have been payable by Buyer pursuant to
Section 4(a) of the Co-Pack Agreement had such RTS Products been produced
pursuant to the Co-Pack Agreement (such excess, if any, being referred to as the
“RTS Make Whole Amount”); provided, that the Buyer Costs shall be determined
using cost components consistent with those used to determine the rates for RTS
Products payable pursuant to such Section 4(a) of the Co-Pack Agreement, with
the cost components for building depreciation, insurance and property Taxes with
respect to the Toledo Plant deemed to be equal to such cost components with
respect to the Tennessee Plant (and all such cost components shall be allocated
between dry mix production at the Toledo Plant and frosting production at the
Toledo Plant as follows: labor costs associated with the 33 direct wage
dedicated frosting employees are allocated to frosting and the remaining 96
direct wage employees are allocated to dry mix and all other costs shall be
allocated 33% to frosting and 67% to dry mix) for purposes of such
determination; provided, however, that General Mills shall not be responsible
for unusual, extraordinary or incremental expenses at the ready-to-spread
portions of the Toledo Plant arising by reason of fire, flood, strikes,
lock-outs, labor troubles, new governmental laws or regulations, riots,
insurrection, war or other reasons of a like nature; provided further, however,
the parties shall cooperate in good faith to ensure that raw materials and
packaging costs are not double-counted in the settlement process.  Promptly
after the end of each calendar month through the month in which the RTS
Certification Date occurs, Buyer shall deliver a statement to General Mills
setting forth in reasonable detail the Buyer Costs with respect to the period
covered by such statement, the RTS Products produced by it at the Toledo Plant
during such period, the amounts that would have been payable for such RTS
Products pursuant to Section 4(a) of the Co-Pack Agreement and the RTS Make
Whole Amount (if any).  General Mills will pay each RTS Make Whole Amount to
Buyer within twenty (20) days after its receipt of each such statement.  General
Mills shall have the right, upon reasonable written notice and at its own
expense, to review the applicable books and records of Buyer with respect to
such statements and to confer with employees of Buyer to review the accuracy of
any of such statements (in each case during business hours and without
unreasonably disrupting Buyer’s normal operations).  In the event that

 

10

--------------------------------------------------------------------------------


 

General Mills disputes any such statement, General Mills shall notify Buyer in
writing of its objections, and Buyer and General Mills shall negotiate in good
faith to attempt to resolve such dispute.  The parties agree that (1) the
Trustee with the assistance of General Mills will advise Buyer of the raw
materials and packaging components that are reasonably necessary for the RTS
Conversion pursuant to this Agreement, reasonably in advance of the date such
items are needed, (2) Buyer shall make available such raw materials and
packaging components, (3) the Trustee and the parties shall cooperate to track
the raw materials and packaging components used in connection with the RTS
Conversion and to track the number of cases of RTS Products produced during the
RTS Conversion, and (4) at the RTS Certification Date, General Mills will
promptly reimburse Buyer for the Wasted Inventory Amount.  The “Wasted Inventory
Amount” equals the costs of any such raw materials and packaging components to
the extent such raw materials and packaging components were used in batches of
RTS Products that did not result in saleable cases of RTS Products; provided,
however, that the term “Wasted Inventory Amount” is not intended to include the
normal raw material losses referred to in the bill of materials for each
saleable RTS Product purchased by Buyer, which is part of the product cost
charged to Buyer under Section 4(a) of the Co-Pack Agreement.

 

(h)                                 Amendment of Section 1.3.2.  In Section
1.3.2 of the Conversion Plan Agreement, the reference therein to “the Conversion
Date” is hereby replaced with a reference to “the RTS Certification Date”. 
Further, the period at the end of the first sentence of such Section 1.3.2 is
hereby deleted and replaced with the following:  “provided, that Seller shall
have no obligation to supply dry mix Products to Buyer at the Tennessee Plant
after January 17, 2003 and at the Toledo Plant after the Toledo Plant Closing
Date.”  Further, the following sentence is hereby added to the end of such
Section 1.3.2:  “Commencing on the Toledo Plant Closing Date, (x) Buyer shall
take over production of dry mix products at the Toledo Plant and (y)
ready-to-spread frosting products may be produced at the Toledo Plant in
connection with the Certification process.”

 

(i)                                     Amendment of Section 1.4.1.  Section
1.4.1 of the Conversion Plan Agreement is hereby amended to read in its entirety
as follows:

 

“1.4.1                  Certification.  Notwithstanding any other provision of
this Agreement, the Asset Sale Agreement or any other Collateral Agreement,
Buyer, Seller and Trustee, and the Supervisory Panel, acknowledge that all
aspects of the Conversion were completed prior to execution of the Omnibus
Amendment other than related to the RTS Lines and to the extent deemed part of
the Conversion, Seller’s obligation pursuant to the second sentence of Section
5.9 of the Asset Sale Agreement.  Upon completion of the Conversion to the
extent related to the RTS Lines (the “RTS Conversion”), Seller shall certify in
writing (the “Certification”) that (i) the RTS Conversion has been completed in
accordance with the requirements of this Agreement and the Conversion Plan, (ii)
the Toledo Plant is capable of producing each RTS Product identified on
Attachment A to the Co-Pack Agreement (identified on such Attachment as being
produced at the Tennessee Plant) in accordance with standards for quality and
product identification used as of the Closing Date for the production of such
RTS Products at the Tennessee Plant, which standards are set forth and referred
to as the “Quality Standards” in Section C(3) of Schedule 1.4, and (iii) the
weighted average cost per pound to convert raw materials to

 

11

--------------------------------------------------------------------------------


 

finished RTS products (the “Conversion Cost”) at the Toledo Plant at the time of
the Certification is no more than the Tennessee Plant as measured for the period
12-months prior to Closing pursuant to the Certification steps outlined in
Schedule 1.4 (the “Certification Process”), taking into account the cumulative
impact of the following:  (A) total direct and allocated labor costs at the
Tennessee Plant as described on Schedule 1.4 and the total direct and allocated
labor costs at the Toledo Plant, as described on Schedule 1.4 (the “Labor
Costs”), (B) total variable and fixed overhead charges at the Tennessee Plant
(excluding allocated headquarter charges and equipment and plant depreciation)
and the total variable and fixed overhead at the Toledo Plant (excluding
equipment and plant depreciation and allocated headquarter charges) (“Overhead”)
and (C) the ability to deliver “System Capability” (as such term is defined in
Schedule 1.4, provided, that System Capability shall be determined with
reference only to RTS Products) for each RTS Line as identified in Exhibit B to
Schedule 1.4, pursuant to the Certification Process set forth in Schedule 1.4.”

 

(j)                                     Amendment of Section 1.4.2.  The
following text is hereby inserted into the last sentence of Section 1.4.2 of the
Conversion Plan Agreement between “this Agreement,” and “General Mills”:

 

“the Supervisory Panel shall, within such five (5) Business Day period, deliver
to Buyer, General Mills and the Trustee a written explanation in reasonable
detail of the reasons for such determination and”

 

(k)                                  Amendment of Section 1.4.3.  Section 1.4.3
of the Conversion Plan Agreement is hereby amended to read in its entirety as
follows:

 

“1.4.3                  RTS Certification Date.  The “RTS Certification Date”
shall be the earlier of (i) the date the Supervisory Panel approves the
Certification or any subsequent Certification or (ii) May 1, 2003.”

 

(l)                                     Amendment of Section 1.4.4.  Section
1.4.4 of the Conversion Plan Agreement is hereby amended to read in its entirety
as follows:

 

“1.4.4                  Certification Payment.  If the Supervisory Panel has not
approved the Certification or any subsequent Certification as provided in this
Section 1.4 prior to May 1, 2003, then Seller shall, on May 1, 2003, make a
one-time, lump sum payment (the “Certification Payment”) to Buyer in an amount
equal to the sum of (X) if a reason that the Supervisory Panel has not approved
the Certification is that the Conversion Cost at the Toledo Plant is less
favorable than at the Tennessee Plant as described in Section 1.4.1, the
greatest of (1) $2,000,000, (2) an amount equal to the actual cost of modifying
the Toledo Plant in whatever way is required to assure that the Conversion Cost
of the Toledo Plant is less than or equal to the Conversion Cost of the
Tennessee Plant, and (3) the net present value of the after-tax amount by which,
calculated on an annual basis, the Conversion Cost of the Toledo Plant exceeds
the Conversion Cost of the Tennessee Plant to deliver standard production
(“Incremental Expense”) divided by eleven (11) percent (“Representative Hurdle
Rate”), and (Y) if a reason that the Supervisory Panel has not approved the
Certification is that the RTS products at the Toledo Plant do not meet the

 

12

--------------------------------------------------------------------------------


 

Pillsbury Quality Standards as described in Schedule 1.4 that are applicable to
RTS products produced at the Tennessee Plant, the greater of (1) $2,000,000 and
(2) an amount equal to the actual cost of modifying the Toledo Plant in whatever
way is required to assure that the RTS products at the Toledo Plant meet the
Pillsbury Quality Standards as described in Schedule 1.4 that are applicable to
RTS products produced at the Tennessee Plant.  Such amount referred to in
subpart (X)(3) of the immediately preceding sentence shall be calculated
pursuant to the following formula:  the Incremental Expense multiplied by a
fraction, the numerator of which is 1 minus Buyer’s estimated federal and state
tax rate expressed in decimal form, and the denominator of which is the
Representative Hurdle Rate.  For purposes of example only, if the Incremental
Expense is equal to $100,000, and the estimated tax rate is 40% (or .4 in
decimal form), the one-time payment will be calculated as follows:  $100,000
multiplied by .6 divided by 11%, which equals $545,455.  Notwithstanding
anything to the contrary in this Agreement, the Trustee shall in the Trustee’s
sole discretion determine whether or not the cost and quality standards referred
to in this Section 1.4.4 have been achieved.  The parties agree that the Trustee
shall report to the FTC in the same manner as if a consent order were in effect
with respect to the transactions contemplated by the Asset Sale Agreement, this
Agreement and the other Collateral Agreements, and shall follow procedures that
are consistent with the procedures as set forth in prior FTC consent orders. 
The parties further agree that the Trustee shall make fully independent
judgments and shall not be influenced, directly or indirectly, by the parties.”

 

(m)                               Amendment of Section 1.6.1.  The following
sentence is hereby added to the end of Section 1.6.1 of the Conversion Plan
Agreement:

 

“The parties agree that (i) General Mills has made additional modifications to
Line 5 (the “Additional Line 5 Changes”) as set forth on Schedule 1.6; (ii)
General Mills will not be required to provide, or cause to be provided, a
side-seam gluer for Line 5, at any time, whether prior to or after the
Conversion Date, or incur any cost or expense with respect to any such side–seam
gluer; and (iii) General Mills has tested Line 5 as set forth in the above
proviso in this Section 1.6.1. and will not be required to test or include Line
5 as part of the Certification.”

 

(n)                                 Addition of Section 1.9.  A new Section 1.9
is hereby added to the Conversion Plan Agreement as follows:

 

“1.9                           Bag-in-Box.

 

“1.9.1.  Bag-in-Box Line Specifications.  The parties agree that the Bag-in-Box
System has been installed and includes:  (i) a new Bepex/SSOE processing system,
substantially similar to the processing systems currently in place on Lines 1
through 4 at the Toledo Plant; (ii) two twin filler/baggers manufactured by
Rovema USA; and (iii) a pouch recycling system consistent with the existing
pouch recycling systems currently operating on Lines 1 through 4 at the Toledo
Plant (the new line that includes the Bag-in-Box System shall be hereinafter
referred to as the “Turbo Line”).  General Mills will cancel, or cause to be
cancelled, any existing purchase or work orders relating to the purchase and/or
installation of the Jones model PK 4000 “Pouch King” filler/bagger and

 

13

--------------------------------------------------------------------------------


 

associated equipment to have been provided by R. A. Jones & Company, Inc. and
the processing system to have been provided by AZO, Inc.  General Mills has
caused the Turbo Line to be built to leave space for the addition of a side-seam
gluer by Buyer upon or after the Conversion Date and Buyer will be solely
responsible for purchasing and, after the Conversion Date, installing, at its
own cost and expense (collectively, the “Side Seam Costs and Expenses”) and at
its sole discretion, a side-seam gluer for the Turbo Line.”

 

(o)                                 Addition of Section 1.10.  A new Section
1.10 is hereby added to the Conversion Plan Agreement as follows:

 

“1.10                     Line 6.

 

“1.10.1.  Line 6 Agreement.  The parties agree that the Line 6 processing
equipment located at the Toledo Plant as of the date hereof (the “Line 6
Equipment”) shall remain at the Toledo Plant provided that General Mills may
remove, or cause to be removed, from Line 6 the peanut butter system and the
votated shortening system, as such equipment is described on Schedule 1.10.1;
provided, however, that in no event shall Line 6 be tested or included as part
of the Certification.  The parties agree that General Mills will not be
responsible for providing, or causing to be provided, a side-seam gluer or any
other packaging equipment as part of its modifications to Line 6.  The parties
acknowledge and agree that Buyer has provided to General Mills a new Ruberg
mixer substantially similar to the Ruberg mixer currently in place as part of
the Line 6 Equipment.”

 

(p)                                 Addition of Section 1.11.  A new Section
1.11 is hereby added to the Conversion Plan Agreement as follows:

 

14

--------------------------------------------------------------------------------


 

“1.11                     Special Costs.

 

“1.11.1.  Additional Modification Costs.  The parties agree that (a) Buyer shall
be responsible for the net change in costs and expenses to General Mills as a
result of the change from a “Pouch King” system to the Bag-in-Box System and the
matters set forth in Sections 1.9 and 1.10 and the last sentence of Section
1.6.1, including any charges relating to (i) the cancellation of any purchase or
work orders referred to in Section 1.9.1, (ii) the purchase and installation of
the Turbo Line, (iii) the Additional Line 5 Changes as indicated on Schedule 1.6
and (iv) the Line 6 Equipment, up to a maximum amount of $2,000,000 (the “Cap”)
and (b) General Mills will be responsible for all such costs and expenses in
excess of the Cap.  The parties agree that the Side Seam Costs and Expenses will
be considered separate and apart from the Cap and shall be the sole and
exclusive responsibility of Buyer.  The parties agree that pursuant to this
Section 1.11.1 Buyer owes General Mills $2,000,000 pursuant to this Section
1.11.1 and that Buyer shall pay General Mills such amount in full, without
deduction or offset, on the Toledo Cut Off Date.”

 

(q)                                 Amendment of Section 3.15.  In Section 3.15
of the Conversion Plan Agreement, the reference to “the Conversion Date” is
hereby replaced by “the RTS Certification Date.”

 

(r)                                    Addition of Schedule 1.2.7.  Schedule
1.2.7 to the Conversion Plan Agreement is attached hereto as Exhibit 4 and is
hereby added to the Conversion Plan Agreement.

 

(s)                                  Amendment of Schedule 1.4.  References in
Schedule 1.4 to the Conversion Plan Agreement to “Pouch King line” and “Line 6
(Pouch King)” are hereby deleted and replaced with references to “Turbo Line”.

 

(t)                                    Amendment of Exhibit B to Schedule 1.4. 
Exhibit B to Schedule 1.4 of the Conversion Plan Agreement is hereby amended to
read in its entirety as set forth on Exhibit 5 hereto.

 

(u)                                 Addition of Schedule 1.6.  Schedule 1.6 to
the Conversion Plan Agreement is attached hereto as Exhibit 6 and is hereby
added to the Conversion Plan Agreement.

 

(v)                                 Addition of Schedule 1.10.1.  Schedule
1.10.1 to the Conversion Plan Agreement is attached hereto as Exhibit 7 and is
hereby added to the Conversion Plan Agreement.

 

4.                                       Transition Services Agreement.

 

(a)                                  Amendment of Section 1.3.  The following
text is hereby added to the end of Section 1.3 of the Transition Services
Agreement:

 

“Notwithstanding anything to the contrary herein, the parties agree that Seller
shall provide the Transition Services described on Exhibit 6 to Schedule 1.2
hereto from the

 

15

--------------------------------------------------------------------------------


 

date as agreed to by the parties through the Toledo Cut Off Date (the “Extended
IT Transition Services”).  Further, for a period ending 30 days after the Toledo
Cut Off Date, Seller shall grant to Buyer, at no cost to Buyer, such reasonable
access to Seller’s applicable personnel and resources and applicable data as is
necessary for Buyer to take over the Transition Services set forth on Exhibit 6
to Schedule 1.2 hereto; provided, that Seller shall not be obligated to provide
the Extended IT Transition Services after the Toledo Cut Off Date.”

 

(b)                                 Amendment of Section 7.15.  In Section 7.15
of the Transition Services Agreement, the following is hereby inserted
immediately after the reference therein to “Article 6”:

 

“, the last sentence of Section 1.3”

 

(c)                                  Addition of Schedule 1.2, Exhibit 6. 
Exhibit 6 to Schedule 1.2 of the Transition Services Agreement is attached
hereto as Exhibit 8 and is hereby added to the Transition Services Agreement.

 

5.                                       Hold Separate Agreement.

 

(a)                                  Amendment of Section 1.1.  The following
text shall be added to clause (A) of Section 1.1 of the Hold Separate Agreement
immediately after the comma at the end of such clause:  “provided, that the
foregoing obligations of General Mills shall terminate on January 17, 2003 with
respect to the portions of the Tennessee Plant related to the production of dry
mix products,”.  Further, clause (B) of such Section 1.1 is hereby amended by
adding the words “until the Toledo Plant Closing Date” immediately after the
words “take such actions”.  Further, clause (E) of such Section 1.1 is hereby
amended to read in its entirety as follows:  “(E) take such actions until
January 17, 2003 (in the case of equipment not used for the production of
ready-to-spread frosting Products) or the RTS Certification Date (in the case of
equipment used for the production of ready-to-spread frosting Products), as
applicable, in a good workmanship manner as are reasonably necessary to maintain
in good working order the existing manufacturing equipment necessary for the
production of retail Products at the Tennessee Plant, including maintaining the
physical condition and viability of such equipment,”.  Further, clause (G) of
Section 1.1 is hereby amended to read in its entirety as follows:  “(G) to cause
the Third-Party Co-Packer, until the Toledo Plant Closing Date in the case of
dry mix Products and until the RTS Certification Date in the case of
ready-to-spread frosting Products, to manufacture and deliver to Buyer, in a
timely manner, under reasonable terms and conditions, and at prices equal to or
below those guaranteed by General Mills, a supply of retail Products that is no
less than Buyer’s forecasted requirements of retail Products except to the
extent a lesser amount is requested by Buyer, in each case pursuant to the
Co-Pack Agreement, Conversion Plan Agreement and Asset Sale Agreement,”.

 

(b)                                 Amendment of Section 1.2.1.  In Section
1.2.1 of the Hold Separate Agreement, the reference therein to “the Toledo Plant
Closing Date” is hereby replaced with a reference to “the RTS Certification
Date”.

 

16

--------------------------------------------------------------------------------


 

(c)                                  Amendment of Section 1.5.1.  In Section
1.5.1 of the Hold Separate Agreement, the reference therein to “the Toledo Plant
Closing Date” is hereby replaced with a reference to “the RTS Certification
Date”.

 

6.                                       Trust Agreement.

 

(a)                                  Amendment of Section 14.  In Section 14 of
the Trust Agreement, the reference to “the Toledo Plant Closing Date” is hereby
replaced with a reference to “the RTS Certification Date”.

 

7.                                       Effectiveness; Successors.  Except as
expressly amended hereby, the terms and conditions of the Asset Sale Agreement,
the Co-Pack Agreement, the Conversion Plan Agreement, the Transition Services
Agreement, the Hold Separate Agreement and the Trust Agreement shall remain in
full force and effect.  This Amendment shall be binding upon the parties hereto
and their successors and permitted assigns.  This Amendment shall be effective
as of the date first written above.

 

8.                                       Headings.  The headings contained in
this Amendment are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Amendment.

 

9.                                       Counterparts.  This Amendment and any
amendments hereto may be executed by facsimile and in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to the other parties.

 

10.                                 Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of Minnesota
applicable to agreements made and to be performed entirely within such State,
without regard to the choice of law principles of such State.

 

11.                                 Actions and Proceedings.  General Mills,
Pillsbury (as applicable) and Buyer hereby irrevocably consent to the exclusive
jurisdiction and venue of the Courts of the State of Minnesota and the United
States District Court for the District of Minnesota in connection with any
action or proceeding arising out of this Amendment to the extent relating to the
Asset Sale Agreement, the Collateral Agreements amended by this Amendment or the
Hold Separate Agreement.  Buyer irrevocably appoints Buyer’s General Counsel as
its authorized agent upon whom process may be served in any such action or
proceeding instituted in any such court and waives any objections to personal
jurisdiction with respect thereto.  Sellers hereby appoint General Mills’
General Counsel as their authorized agent upon whom process may be served in any
such action or proceeding instituted in any such court and waives any objections
to personal jurisdiction with respect thereto.  Buyer, General Mills and the
Trustee hereby irrevocably consent to exclusive confidential binding arbitration
in Minneapolis before the American Arbitration Association under its Commercial
Arbitration Rules in connection with any action or dispute relating to or
arising out of this Amendment to the extent relating to the Trust Agreement.

 

[Remainder of page left blank intentionally; signature page follows]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

GENERAL MILLS, INC.

 

 

 

 

 

 

 

By:

/s/ Jim Getchell

 

 

Name:  Jim Getchell

 

 

Title:  Vice President

 

 

 

 

 

 

 

THE PILLSBURY COMPANY

 

 

 

 

 

 

 

By:

/s/ Daniel I. Malina

 

 

Name:  Daniel I. Malina

 

 

Title:  Vice President

 

 

 

 

 

 

 

INTERNATIONAL MULTIFOODS CORPORATION

 

 

 

 

 

 

 

By:

/s/ Randall W. Cochran

 

 

Name:  Randall W. Cochran

 

 

Title:  Vice President, Supply Chain

 

 

 

 

 

 

 

SEBESTA BLOMBERG & ASSOCIATES, INC.

 

 

 

 

 

 

 

By:

/s/ Edward D. Snouwaert

 

 

Name:  Edward D. Snouwaert

 

 

Title:  Division Leader

 

S-1

--------------------------------------------------------------------------------


 

Exhibit 1

 

Section 2.10 of the Asset Sale Agreement

 

Section 2.10                                Toledo Cut Off Date Inventory

 

(a)                                  On the Toledo Cut Off Date, General Mills
shall sell, convey, transfer and assign to Buyer, or cause its Affiliates to
sell, convey, transfer and assign to Buyer, all finished goods (if any and
without any duplication of products paid or to be paid for by Buyer pursuant to
Section 1.2.8 of the Conversion Plan Agreement) and other inventory (including
raw material, packaging and work-in-process inventory) at the Toledo Plant as of
the Toledo Cut Off Date owned by General Mills for use of the Business (the
“Toledo Cut Off Date Inventory”).  Within thirty (30) days following the Toledo
Cut Off Date, General Mills shall prepare and deliver to Buyer a statement
setting forth the type and value of such Toledo Cut Off Date Inventory, as of
the Toledo Cut Off Date, to be transferred and assigned to Buyer on the Toledo
Cut Off Date, which statement shall be derived from a physical taking of such
Toledo Cut Off Date Inventory as of the Toledo Cut Off Date and shall be
prepared in a manner consistent with the Inventory Standards (the “Toledo Cut
Off Date Inventory Statement”).  Buyer and General Mills shall jointly conduct
such physical inventory (which may begin prior to the Toledo Cut Off Date) at
mutually convenient times, provided, that such physical inventory shall not
unreasonably or materially disrupt the operations of the Toledo Plant, and
General Mills shall observe all policies of Buyer with respect to plant visits. 
Buyer and its representatives shall have such opportunity as Buyer reasonably
deems appropriate to observe the reconciliation of such Toledo Cut Off Date
Inventory in connection with the preparation of the Toledo Cut Off Date
Inventory Statement.  Buyer shall provide General Mills and its accountants full
access to the books and records, to any other information, including work papers
of its accountants, and to any employees of Buyer, in each case as may be
reasonably necessary for General Mills to prepare the Toledo Cut Off Date
Inventory Statement, to respond to the Buyer’s Toledo Cut Off Date Objection (as
defined herein) and to prepare materials for presentation to the CPA Firm in
connection with the matters contemplated by Section 2.10(c).

 

(b)                                 Buyer shall, within thirty (30) days after
the delivery by General Mills of the Toledo Cut Off Date Inventory Statement,
complete its review thereof.  After delivery of the Toledo Cut Off Date
Inventory Statement, General Mills shall maintain and provide Buyer and its
accountants full access to all books and records, to any other information,
including working papers of its accountants, and to any employees of Sellers, in
each case used in the preparation of the Toledo Cut Off Date Inventory Statement
or as may otherwise be reasonably necessary for Buyer to prepare the Buyer’s
Toledo Cut Off Date Objection and to prepare materials for presentation to the
CPA Firm in connection with the matters contemplated by Section 2.10(c).  The
Toledo Cut Off Date Inventory Statement shall be binding and conclusive upon,
and deemed accepted by, Buyer unless Buyer shall have notified General Mills in
writing within thirty (30) days after delivery of the Toledo Cut Off Date
Inventory Statement of any objection thereto (the “Buyer’s Toledo Cut Off Date
Objection”).  The Buyer’s Toledo Cut Off Date Objection shall set forth a
description of the basis of the Buyer’s Toledo Cut Off Date Objection and the
adjustments to the value of such Toledo Cut Off Date Inventory reflected on the
Toledo Cut Off

 

--------------------------------------------------------------------------------


 

Date Inventory Statement that Buyer believes should be made.  Any items not
disputed during the foregoing thirty (30) day period shall be deemed to have
been accepted by Buyer.

 

(c)                                  If General Mills and Buyer are unable to
resolve all of their disputes with respect to the Toledo Cut Off Date Inventory
Statement within thirty (30) days following General Mills’ receipt of the
Buyer’s Toledo Cut Off Date Objection to such Toledo Cut Off Date Inventory
Statement pursuant to Section 2.10(b), they shall refer their remaining
differences to the CPA Firm for decision, which decision shall be made
consistent with the Inventory Standards within forty-five (45) days and shall be
final and binding on the parties, provided that the CPA Firm’s determination as
to any item set forth in Buyer’s Toledo Cut Off Date Objection shall not be more
beneficial to General Mills than the determination of that item by General Mills
in the Toledo Cut Off Date Inventory Statement or more beneficial to Buyer than
the determination of that item in Buyer’s Toledo Cut Off Date Objection.  Any
expenses relating to the engagement of the CPA Firm shall be shared equally by
General Mills, on the one hand, and Buyer, on the other hand.  General Mills and
Buyer shall each bear the fees of their respective auditors incurred in
connection with the determination and review of the Toledo Cut Off Date
Inventory Statement.

 

(d)                                 The Toledo Cut Off Date Inventory Statement
shall become final and binding on the parties upon the earliest of (i) if no
Buyer’s Toledo Cut Off Date Objection has been given, the expiration of the
period within which Buyer must make its objection pursuant to Section 2.10(b)
hereof, (ii) agreement in writing by General Mills and Buyer that the Toledo Cut
Off Date Inventory Statement, together with any modifications thereto agreed to
by General Mills and Buyer, shall be final and binding and (iii) the date on
which the CPA Firm shall issue its written determination with respect to any
dispute relating to such Toledo Cut Off Date Inventory Statement.  The Toledo
Cut Off Date Inventory Statement, as submitted by General Mills if no timely
Buyer’s Toledo Cut Off Date Objection has been given or as adjusted pursuant to
any agreement between the parties or as determined pursuant to the decision of
the CPA Firm, when final and binding on all parties, is herein referred to as
the “Final Toledo Cut Off Date Inventory Statement.”

 

(e)                                  Within ten (10) Business Days following
issuance of the Final Toledo Cut Off Date Inventory Statement, the payment
payable pursuant to this Section 2.10(e) (the “Toledo Cut Off Date Payment”) and
interest thereon shall be paid by Buyer to General Mills by wire transfer of
immediately available funds to a bank account or bank accounts designated in
writing by General Mills.  The Toledo Cut Off Date Payment shall be equal to the
value of the Toledo Cut Off Date Inventory as reflected on the Final Toledo Cut
Off Date Inventory Statement.  The Toledo Cut Off Date Payment shall bear
interest from the Toledo Cut Off Date to the date of payment at the Toledo Cut
Off Date Interest Rate, which interest shall be calculated on the basis of a
365-day year and the actual number of days elapsed and such interest shall be
paid on the same date and in the same manner as such Toledo Cut Off Date
Payment.

 

2

--------------------------------------------------------------------------------


 

Exhibit 2

 

Section 2.10A of the Asset Sale Agreement

 

2.10A                 RTS Certification Date Inventory.

 

(a)                                  On the RTS Certification Date, General
Mills shall sell, convey, transfer and assign to Buyer, or cause its Affiliates
to sell, convey, transfer and assign to Buyer, all raw material, packaging and
work-in-process inventory in the nature of, or primarily related to,
ready-to-spread frosting products held by General Mills at the Tennessee Plant
for use of the Business (the “RTS Certification Date Inventory”).  General Mills
shall deliver the RTS Certification Date Inventory to the Toledo Plant within
five (5) Business Days after the RTS Certification Date and bear the risk of
loss until such delivery.  Within thirty (30) days following the RTS
Certification Date, General Mills shall prepare and deliver to Buyer a statement
setting forth the type and value of such RTS Certification Date Inventory, as of
the RTS Certification Date, to be transferred and assigned to Buyer on the RTS
Certification Date, which statement shall be derived from a physical taking of
such RTS Certification Date Inventory as of the RTS Certification Date and shall
be prepared in a manner consistent with the Inventory Standards (the “RTS
Certification Date Inventory Statement”). Buyer and its representatives shall
have such opportunity as Buyer reasonably deems appropriate to observe the
taking and reconciliation of such RTS Certification Date Inventory (which may
begin prior to the RTS Certification Date) in connection with the preparation of
the RTS Certification Date Inventory Statement.  Buyer shall provide General
Mills  and its accountants full access to the books and records, to any other
information, including work papers of its accountants, and to any employees of
Buyer, in each case as may be reasonably necessary for General Mills to prepare
the RTS Certification Date Inventory Statement, to respond to the Buyer’s RTS
Certification Date Objection (as defined herein) and to prepare materials for
presentation to the CPA Firm in connection with the matters contemplated by
Section 2.10A(c).

 

(b)                                 Buyer shall, within thirty (30) days after
the delivery by General Mills of the RTS Certification Date Inventory Statement,
complete its review thereof.  After delivery of the RTS Certification Date
Inventory Statement, General Mills shall maintain and provide Buyer and its
accountants full access to all books and records, to any other information,
including working papers of its accountants, and to any employees of Sellers, in
each case used in the preparation of the RTS Certification Date Inventory
Statement or as may otherwise be reasonably necessary for Buyer to prepare the
Buyer’s RTS Certification Date Objection and to prepare materials for
presentation to the CPA Firm in connection with the matters contemplated by
Section 2.10A(c).  The RTS Certification Date Inventory Statement shall be
binding and conclusive upon, and deemed accepted by, Buyer unless Buyer shall
have notified General Mills in writing within thirty (30) days after delivery of
the RTS Certification Date Inventory Statement of any objection thereto (the
“Buyer’s RTS Certification Date Objection”).  The Buyer’s RTS Certification Date
Objection shall set forth a description of the basis of the Buyer’s RTS
Certification Date Objection and the adjustments to the value of such RTS
Certification Date Inventory reflected on the RTS Certification Date Inventory
Statement that Buyer believes should be made.  Any items not disputed during the
foregoing thirty (30) day period shall be deemed to have been accepted by Buyer.

 

--------------------------------------------------------------------------------


 

(c)                                  If General Mills and Buyer are unable to
resolve all of their disputes with respect to the RTS Certification Date
Inventory Statement within thirty (30) days following General Mills’ receipt of
the Buyer’s RTS Certification Date Objection to such RTS Certification Date
Inventory Statement pursuant to Section 2.10A(b), they shall refer their
remaining differences to the CPA Firm for decision, which decision shall be made
consistent with the Inventory Standards within forty-five (45) days and shall be
final and binding on the parties, provided that the CPA Firm’s determination as
to any item set forth in Buyer’s RTS Certification Date Objection shall not be
more beneficial to General Mills than the determination of that item by General
Mills in the RTS Certification Date Inventory Statement or more beneficial to
Buyer than the determination of that item in Buyer’s RTS Certification Date
Objection.  Any expenses relating to the engagement of the CPA Firm shall be
shared equally by General Mills, on the one hand, and Buyer, on the other hand. 
General Mills and Buyer shall each bear the fees of their respective auditors
incurred in connection with the determination and review of the RTS
Certification Date Inventory Statement.

 

(d)                                 The RTS Certification Date Inventory
Statement shall become final and binding on the parties upon the earliest of (i)
if no Buyer’s RTS Certification Date Objection has been given, the expiration of
the period within which Buyer must make its objection pursuant to Section
2.10A(b) hereof, (ii) agreement in writing by General Mills and Buyer that the
RTS Certification Date Inventory Statement, together with any modifications
thereto agreed to by General Mills and Buyer, shall be final and binding and
(iii) the date on which the CPA Firm shall issue its written determination with
respect to any dispute relating to such RTS Certification Date Inventory
Statement.  The RTS Certification Date Inventory Statement, as submitted by
General Mills if no timely Buyer’s RTS Certification Date Objection has been
given or as adjusted pursuant to any agreement between the parties or as
determined pursuant to the decision of the CPA Firm, when final and binding on
all parties, is herein referred to as the “Final RTS Certification Date
Inventory Statement.”

 

(e)                                  Within ten (10) Business Days following
issuance of the Final RTS Certification Date Inventory Statement, the payment
payable pursuant to this Section 2.10A(e) (the “RTS Certification Date Payment”)
and interest thereon shall be paid by Buyer to General Mills by wire transfer of
immediately available funds to a bank account or bank accounts designated in
writing by General Mills.  The RTS Certification Date Payment shall be equal to
the value of the RTS Certification Date Inventory as reflected on the Final RTS
Certification Date Inventory Statement.  The RTS Certification Date Payment
shall bear interest from the RTS Certification Date to the date of payment at
the RTS Certification Date Interest Rate, which interest shall be calculated on
the basis of a 365-day year and the actual number of days elapsed and such
interest shall be paid on the same date and in the same manner as such RTS
Certification Date Payment.

 

--------------------------------------------------------------------------------


 

Exhibit 3

 

Sections 8.4(a) and (b) of the Asset Sale Agreement

 

8.4                                 Toledo Plant Closing.

 

(a)                                  The closing of the purchase and sale of the
Toledo Plant Assets (the “Toledo Plant Closing”) shall be held at 10:00 a.m.
local time at the offices of Faegre & Benson LLP, 2200 Wells Fargo Center, 90
South Seventh Street, Minneapolis, Minnesotaon January 27, 2003 or such other
date and time as the parties may agree (the “Toledo Plant Closing Date”). 
Notwithstanding any other provision hereof, there shall be no conditions to the
occurrence of the Toledo Plant Closing.

 

(b)                                 At the Toledo Plant Closing, (i) General
Mills shall, and shall cause General Mills Operations to, deliver appropriately
executed instruments of sale, assignment, transfer and conveyance (including a
limited warranty deed; an affidavit of title; notices of transfer addressed to
utility companies, parties to the Toledo Plant Assigned Contracts and the Toledo
Plant Dividable Contracts and other applicable parties; a settlement statement
summarizing the prorations described in Section 8.4(c) below; assignments of any
assignable warranties relating to the roof or equipment which are a part of the
Toledo Plant; and other customary transfer instruments in connection with the
real property portions of the Toledo Plant) in each case in form and substance
reasonably satisfactory to Buyer and Sellers and their respective counsel,
evidencing and effecting the sale and transfer to Buyer of all of Sellers’ and
General Mills Operations’ right, title and interest in and to the Toledo Plant
Assets (other than Excluded Toledo Assets) and any equipment located at the
Toledo Plant to be assigned to Buyer pursuant to Section 1.1 of the Conversion
Plan Agreement that has not theretofore been assigned to Buyer, it being
understood that such instruments shall not require General Mills, its
Subsidiaries or any other Person to make any additional representations,
warranties or covenants, express or implied, not contained in this Agreement;
(ii) General Mills and Buyer shall deliver to one another certificates, evidence
of authority and (in the case of General Mills) a FIRPTA affidavit substantially
similar to those which were delivered at the Closing pursuant to subparts (d),
(e) and (f) of Section 8.1, in form and substance reasonably acceptable to Buyer
and General Mills, with respect to the purchase and sale of the Toledo Plant
Assets; (iii) General Mills shall deliver to Buyer legal and actual possession
of the Toledo Plant (subject, however to the lease described in Section 8.4(d),
if applicable), including keys and any maintenance records and plans and
specifications in Sellers’ possession relating to the physical condition of the
Toledo Plant (to the extent they do not include confidential information with
respect to Sellers’ cereal-related operations); and (iv) General Mills shall
deliver to Buyer evidence of General Mills’ satisfaction of requirements 5 and 8
set forth in Schedule B-Section 1 of the Title Commitment.  Buyer agrees
irrevocably and unconditionally that, if the Toledo Plant Closing shall have
occurred, Buyer shall, (a) on each of March 3, 2003 and September 1, 2003 (or,
if the Toledo Plant Closing occurs after March 3, 2003, on each of the Toledo
Plant Closing Date and the 180th day after the Toledo Plant Closing Date),
deliver to General Mills by wire transfer to the bank account or bank accounts
per the wire transfer instructions on Schedule 8.1(a) hereto, immediately
available funds in an aggregate amount equal to one-half of the Toledo Plant
Purchase Price (as adjusted pursuant to Section 8.4(c)) and (b) on March 3,
2003, deliver to General Mills by wire transfer to the bank account or bank
accounts per the wire transfer instructions on Schedule 8.1(a) hereto,

 

--------------------------------------------------------------------------------


 

immediately available funds in an aggregate amount equal to the payment (the
“Conversion Plan Payment”) owed by Buyer to General Mills pursuant to Section
1.11.1 of the Conversion Plan Agreement.  Buyer agrees that it shall pay the
Toledo Plant Purchase Price and the Conversion Plan Payment in full, without
deduction or offset, pursuant to the terms set forth in the immediately
preceding sentence and that Buyer in no event shall refuse to pay the amount due
on either such payment date in full on such date or attempt to set off against
such amount any claims Buyer may have against either Seller.

 

--------------------------------------------------------------------------------


 

Exhibit 4

 

Schedule 1.2.7 to Conversion Plan Agreement

 

RTS Lines Project

 

The division of cost responsibility for the purchase and installation of the
remedial and enhancement modification of the RTS Lines shall be as described
below.  “GMI” means General Mills and “IMC” means Buyer.  The work associated
with this project shall be executed under one schedule and comprise one
project.  The parentheses indicate the party responsible for payment.

 

SUGAR SYSTEM

 

•                  Upgrade sugar system in accordance with Boedecker proposals
BC02197 Rev. 3 and BC03008 Rev. 0.  All work to be completed concurrently with
other remediation work except for the installation of the 4 NU-Con rotary
valves, which shall arrive by March 21 and be installed as soon as practical. 
(GMI with IMC contribution of $150,000)

 

BULK LIQUID STORAGE

 

•                  Shortening tank modifications COMPLETE (GMI)

 

•                  Provide one additional corn syrup tank, in progress (GMI)

 

MIX DECK

 

•                  Modify agitators to vertical mount (GMI)

 

•                  Provide one new Tri-blender stack-up and provision for quick
insertion into system.  (IMC)

 

•                  Provide valves and piping to allow transfer between lines 7
and 8 mix kettles (IMC)

 

FINISHING

 

•                  Change homogenizer shieve sizes to increase throughput (GMI)

 

•                  Install VFD for homogonizer, provide manual speed control
function on panelview (GMI)

 

•                  Install 2 additional contherms per bank (1 set purchased by
GMI, other by IMC)

 

•                  Upgrade homogonizer seals (GMI)

 

•                  Add recirc loop after homogenzier (IMC)

 

--------------------------------------------------------------------------------


 

•                  Provide separate control loop for new contherms (GMI pays for
1; IMC pays for 1)

 

•                  Install 2 re-heat contherms (GMI pays for 1; IMC pays for 1)

 

•                  Modify existing supply system to feed two Autoprod fillers
including crossover capability (GMI)

 

•                  Included in scope and on the same installation schedule, all
components necessary to allow automatic crossover operation (IMC)

 

PACKAGING

 

•                  New Autroprod filler.  Operating philosophy is to run each
Autoprod at 150, total combined throughput of both fillers is 300 tubs/minute
max T (GMI)

 

•                  Existing filler to be examined for wear and improper field
modifications and repaired as required (IMC)

 

•                  Add servo drives to both fillers at discharge valve (IMC)

 

•                  Purchase and install checkweigher and conveyors to transfer
tubs to the existing accumulation table (GMI)

 

•                  Relocate the capper accumulation table, traypacker and
overwrapper to accommodate the new Autoprod (GMI)

 

•                  Install tub handling equipment to provide an adequate supply
of empty tubs to the Autoprod (GMI)

 

•                  Provide bar code scanning to match line rates and allow for
proper accumulation clearing (GMI)

 

CIP

 

•                  Provide CIP capability to second Autoprod and provide 3” CIP
return lines from both fillers (GMI)

 

•                  Optimize CIP system (IMC)

 

OTHER SCOPE

 

•                  Other scope items that are necessary to run chocolate,
particulate and any other untested products at prescribed throughputs.  (GMI)

 

•                  Mettler scale system for weight control similar to system and
components that are present at Murfreesboro plant.  (GMI)

 

--------------------------------------------------------------------------------


 

Exhibit 5

 

Exhibit B to Schedule 1.4 of Conversion Plan Agreement

 

RTS Performance Test Schedule

 

The RTS certification schedule, after modifications, is as follows:

 

RTS System 1

 

Week 1

 

 

 

 

 

 

 

 

 

 

 

 

 

•

76080 Vanilla

10 shifts

 

 

70,000 cases

 

 

 

 

 

 

 

 

•

76310 Funfetti

5 shifts

 

 

35,000 cases

 

 

 

 

 

 

 

Week 2

 

 

 

 

 

 

 

 

 

 

 

 

 

•

76060 Coconut Pecan

15 shifts

 

 

94,500 cases

 

 

 

 

 

 

 

Week 3

 

 

 

 

 

 

 

 

 

 

 

 

 

•

76040 Milk Chocolate

6 shifts

 

 

42,000 cases

 

 

 

 

 

 

 

 

•

76460 Chocolate

4 shifts

 

 

28,000 cases

 

 

 

 

 

 

 

 

•

76050 Chocolate Fudge

5 shifts

 

 

35,000 cases

 

 

 

 

 

 

 

 

 

 

 

Aggregate Total

 

 

 

 

 

 

 

 

 

 

 

 

Retail Cases

304,500 cases

 

Anytime, through the end of Week 3

 

RTS System 2

 

 

 

 

 

 

 

 

 

Shifts

 

 

 

 

 

 

 

 

 

142 gram

 

CHOC FUDGE BRN POUCH

 

359,800

 

pouches

 

9.00

 

 

 

 

 

 

 

 

 

37003

 

FOODSERVICE FUDGE

 

7,200

 

pails

 

6.00

 

 

 

 

 

 

 

 

 

 

 

 

 

367,000

 

 

 

15.00

 

 

 

 

 

 

 

 

 

SUM TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Retail Tubs (cases):

 

304,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pouches:

 

359,800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Foodservice Pails:

 

7,200

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

The parties agree that the portion of the RTS Certification with respect to RTS
System 2 (1) may be run at anytime from the date hereof through the end of Week
3, and (2) does not need to be run continuously (i.e., certain shifts can be run
at one period of time, including at night or on the weekends, and other shifts
can be run at other times).  The parties also agree that with respect to the
portion of the RTS Certification with respect to RTS System 2 the parties may
mutually agree to modify the allocation of shifts among pails, on the one hand,
and pouches, on the other hand.

 

--------------------------------------------------------------------------------


 

Exhibit 6

 

Schedule 1.6 to Conversion Plan Agreement

 

Additional Line 5 Changes

 

Modifying air deck

Replacing case packer

Replacing unitizer

Adding carton spinner and lane diverter

Cartoner & Haysenn change parts to run size 1, 4, 5 & 6

Process: providing additional shortening capability

 

These modifications will enable Line 5 to produce the following SKUs:

 

Line 5 Production Capabilities

 

1800073030                                    PB BREAD CARROT

1800073070                                    PB BREAD LEMON POPPY

1800079480                                    PB BREAD BANANA

1800079530                                    PB BREAD APPLE CINNAMON

1800079590                                    PB BREAD PUMPKIN

1800070030                                    PB CAKE MST SUP BANANA

1800070040                                    PB CAKE MST SUP STRWBRY

1800070050                                    PB CAKE MST SUP BTTR YLLW

1800070080                                    PB CAKE MST SUP YELLOW

1800070090                                    PB CAKE MST SUP LEMON

1800070100                                    PB CAKE MST SUP WHITE

1800070340                                    PB CAKE MST SUP FRNCH VAN

5193310870                                    GINGER EVANS WHITE CK MX

5193310880                                    GINGER EVANS YLW CK MX

1800070110                                    PB CAKE MST SUP GERM CHOC

1800070120                                    PB CAKE MST SUP DVLS FD

1800070140                                    PB CAKE MST SUP DARK CHOC

1800070180                                    PB CAKE MST SUP BTTR CHOC

1800070580                                    PB CAKE MST SUP CHOCOLATE

5193310890                                    GINGER EVANS DVLS FD CK

 

--------------------------------------------------------------------------------


 

Exhibit 7

 

Schedule 1.10.1 to Conversion Plan Agreement

 

Line 6 Equipment To Be Removed

 

Process

 

100 gal agitated, jacketed stainless tank, Groen Div, serial #117091

250 gal jacketed stainless tank, Mueller, serial # F-41256-2

Qty 3 - Graco drum pumps, model 625-794

Cherry-Burrell Votator skid with attached electrical panel

Compressor unit with 3 fans

Vilter refrigeration compressor 350ES

Vessel with recovered R-22 refrigerant

250 gal non-jacket SS tank.

Qty 3 - Spare parts crates (4’x4’x2’)

Drum Crusher (bailer)

Qty 2 - Domino laser code daters with elect. Panels

3 Steel bartlelt platforms

10 HP Waukesha pump skid

3 HP Waukesha pump skid

 

Packaging

All Packaging equipment will be removed.

 

--------------------------------------------------------------------------------


 

Exhibit 8

 

Exhibit 6 to Schedule 1.2 of Transition Services Agreement

 

See attached.

 

--------------------------------------------------------------------------------

 

Transition Services Agreement Extension:

 

Schedule 1.2

 

 

Exhibit 6

I/T Extension Workstream

 

revised 12/9/02

 

Seller will provide the following transitional services for a period from
December 1, 2002 through the Toledo Cut Off Date, unless an earlier date is
indicated below. On a weekly basis, the on-going charges defined will be billed
at 1/52nd of the annual rate.  Pass through and one-time costs will be billed at
actual rates to IMC. All payments due to GMI shall be paid as an offset via the
monthly settlement process.

 

 

Workstream

 

Description of service

 

Future State

 

Transition Service Fee (annualized)

 

Weekly Fee

 

Seller’s Leader

 

IMC Leader

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

Customer Service

 

Strategic customer service, customer financial settlement, collections.

 

IMC manages order processing function.

 

$

420,000

 

$

8,077

 

Sue Phillips

 

Kim Brunner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

A&SP Finance

 

A&SP budget and expense tracking, reporting using Pillsbury A&SP system.

 

Trade, advertising and consumer spending on IMC system.

 

$

49,000

 

$

942

 

Nick Esch

 

Brenda McCormick

 

pass through all A&SP actual expense

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

Accounts Payable

 

Accounts payable processed on a FIFO basis pooled with other General Mills
payables.  IMC will provide accounting resource approval for DSP bills hitting
DSP cost centers/balance sheet.

 

IMC assumes A/P processing.

 

$

150,000

 

$

2,885

 

Don Blue

 

John Byom

 

pass through all DSP specific A/P activity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

I/T services

 

Summary:

 

IMC converts to own instance of SAP

 

 

 

 

 

Joe Lape

 

Mark Thome

 

 

 

 

North American Operations (NAO): data center costs, DRP, mainframe & network

 

 

 

$

1,980,380

 

$

38,084

 

 

 

 

 

 

 

 

 

 

 

Business Process Systems (BPS): SAP, software maintenance, supply chain and
customer service infrastructure

 

 

 

$

2,168,074

 

$

41,694

 

 

 

 

 

 

 

 

 

 

 

PC Support: $4,735 / user / year (assumes 100 users)

 

 

 

$

473,500

 

$

9,106

 

* Will pull once PC’s assigned to IMC 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

Treasury

 

Manage cash received by DSP into Seller’s bank.  Sweep cash to DSP on periodic
basis.  Includes bank fees.

 

IMC collects cash into own bank account

 

$

40,000

 

$

769

 

Kim Christ

 

John Byom

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

Corporate Accounting

 

Comparison reporting: actuals versus plan and forecast.  Month end close
activity, creation of financial reports, sales journal support.

 

IMC consolidates data, reporting and closes month.

 

$

60,000

 

$

1,154

 

Janet Siebold

 

Lisa Deverell

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

Corporate G&A accounting

 

Report and reconcile G&A, selling, brokerage

 

IMC manages G&A budgets and reporting

 

$

20,000

 

$

385

 

Janet Siebold

 

Lisa Deverell

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

Operations Finance

 

Operations accounting and control services including contract pack,
transportation and warehouse accounting, procurement cost accounting and
control, and manufacturing systems support at plants.

 

IMC assumes operations accounting as they start up SAP

 

$

230,000

 

$

4,423

 

Scott Takekawa

 

Lisa Deverell

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

Procurement

 

Establish raw material purchasing contracts for DSP.  Includes commodities,
minor ingredients and packaging

 

IMC assumes purchasing function upon the startup of SAP

 

$

325,000

 

$

6,250

 

Curt White

 

Don Mastro

 

raw material costs handled in co-pack standard and variable rate structure.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

In-bound freight

 

Establish inbound lanes and schedule carriers to bring in raw materials to
plants.

 

IMC assumes inbound logistics

 

$

10,000

 

$

192

 

Todd Schultz

 

Don Mastro

 

pass through actual in-bound freight

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

Sku Specifications

 

Use of the electronic specification system (REX)

 

IMC receives hard copy specification documentation on January 10, 2003.

 

$

5,000

 

$

96

 

Ruth Petran

 

Dennis Brown

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

Out-bound Transportation

 

Load tendering to carriers, load consolidation, service tracking and follow-up,
carrier performance measurement: plant to DC only

 

IMC tenders outbound loads, consolidation and carrier performance

 

$

180,000

 

$

3,462

 

Dave Magness

 

Dennis Brown

 

pass through actual out-bound freight

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

117,518

 

 

 

 

 

 

--------------------------------------------------------------------------------